Name: COMMISSION REGULATION (EC) No 1124/97 of 19 June 1997 fixing the maximum export refund on wholly milled round grain rice in connection with the invitation to tender issued in Regulation (EC) No 1629/96
 Type: Regulation
 Subject Matter: international trade;  trade policy;  plant product;  cooperation policy
 Date Published: nan

 20 . 6 . 97 EN Official Journal of the European Communities No L 163/21 COMMISSION REGULATION (EC) No 1124/97 of 19 June 1997 fixing the maximum export refund on wholly milled round grain rice in connection with the invitation to tender issued in Regulation (EC) No 1629/96 results in the maximum export refund being fixed at the amount specified in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 1 3 (3) thereof, Whereas an invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 1629/96 (2); Whereas Article 5 of Commission Regulation (EEC) No 584/75 (3), as last amended by Regulation (EC) No 299/95 (4), allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum export refund; whereas in fixing this maximum, the criteria provided for in Article 13 of Regulation (EC) No 3072/95 must be taken into account; whereas a contract is awarded to any tenderer whose tender is equal to or less than the maximum export refund; Whereas the application of the abovementioned criteria to the current market situation for the rice in question Article 1 The maximum export refund on wholly milled round grain rice to be exported to certain third countries pursuant to the invitation to tender issued in Regulation (EC) No 1629/96 is hereby fixed on the basis of the tenders submitted from 16 to 19 June 1997 at ECU 315 per tonne . Article 2 This Regulation shall enter into force on 20 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30 . 12. 1995, p. 18 . I1) OJ No L 204, 14. 8 . 1996, p. 6 . (3) OJ No L 61 , 7. 3 . 1975, p. 25. 4 OJ No L 35, 15. 2. 1995, p. 8 .